Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 18 with the instant application on 18 September 2019.  Currently, claims 1 – 18 will be available for substantive examination.
Information Disclosure Statement 
The Examiner has considered the Information Disclosure Statements (IDS) filed 1 December 2020, which are now of record in the file.
Response to Election Requirement
Applicants’ election of the species identified in the Response filed 1 December 2020 is acknowledged.  Because Applicants did not distinctly and specifically point out the supposed errors in the Requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The elected species are:
a. natural gum:	a combination of glucomannan and xanthan gum; 
b. cellulose ether:	a combination of hydroxypropyl methyl cellulose and sodium carboxymethylcellulose; 
c. polyalkylene:	polyethylene oxide having an average molecular weight of 4,000,000; 
d. organic acid:	citric acid; 
e. disintegrant:	a combination of crospovidone and talc 
API:			oxycodone 
g. lubricant:		magnesium stearate 
h. preservative:	butylated hydroxytoluene 
Consequently, claims 1 – 18 are under consideration to the extent that the natural gum is a combination of glucomannan and xanthan gum; the cellulose ether is a combination of hydroxypropyl methyl cellulose and sodium carboxymethylcellulose; the polyalkylene is polyethylene oxide having an average molecular weight of 4,000,000; the organic acid is citric acid; the disintegrant:	a combination of crospovidone and talc; the API is oxycodone; the lubricant is magnesium stearate; and the preservative is butylated hydroxytoluene.

Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 18 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2010/0203130 A1 to Tygesen, P., et al., claiming priority to 6 February 2009, identified on one of the Information Disclosure Statements (IDS’s) filed 1 December 2020, cite no. 32 (USPGPub) (“Tygesen ‘130”), in view of US 2012/0321716 A1 to Vachon, M. and E. Rudnic, claiming priority to 17 February 2011, identified on an IDAS filed 1 December 2020, cite no. 46 (USPGPUB), and US 2017/0281615 A1 to Gaik, J., et al., claiming priority to 31 March 2016 (“Gaik ‘615”).
The Invention As Claimed 
	Applicants claim an abuse deterrent capsule dosage form comprising a capsule shell with a wall thickness of less than 0.5 mm, and a granular fill that comprises oxycodone, xanthan gum, glucomannan, hydroxypropyl methylcellulose, sodium carboxymethylcellulose, polyethylene oxide with a molecular weight of 4,000,000 Da, citric acid, and a combination of crospovidone and talc, wherein the fill is devoid of a metal carbonate or a metal bicarbonate, wherein the combination of xanthan gum, glucomannan, hydroxypropyl methylcellulose, sodium carboxymethylcellulose, and polyethylene oxide with a molecular weight of 4,000,000 Da is present in an amount from about 10% to about 70% by weight of the granular fill, wherein the 
The Teachings of the Cited Art 
	Tygesen ‘130 discloses abuse-resistant pharmaceutical compositions for oral administration (see Abstract), wherein the compositions include an outer shell and a drug see ¶[0008]), wherein the drug composition included in the pharmaceutical compositions described herein may be formulated to resist abuse (see ¶[0010]), wherein the drug composition incorporates a gelling agent that can render the pharmaceutical composition unfit for injection if attempts are made to introduce the composition (id.), wherein the outer shell has a maximum wall thickness of 1.0 mm  (see ¶[0034]), or a minimum thickness of at least 0.3 mm (see ¶[0041]), wherein the matrix may include an active drug substance that provides a beneficial result, such as oxycodone  (see ¶[0187]), included at a concentration of from 10 to 55% wgt (see ¶[0197]), wherein the drug composition comprises one or more polymers (see ¶[0137]), wherein the total concentration of polymers in the drug composition is in the range of from 5 to 95% wgt (see ¶[0153]), wherein the polymers may include polyethylene oxides (see ¶[0138]; see also ¶[0140]), with a molecular weight of from 1,000,000 to 4,000,000 Da (see ¶[0143]), wherein the drug composition also comprises natural polymers such as glucomannan (see ¶[0151]), wherein the compositions comprise gelling agents, such as xanthan gum, glucomannan, hydroxypropyl methylcellulose, and sodium carboxymethylcellulose (see ¶[0205]), wherein the compositions comprise one or more conventional capsule excipients, such as magnesium stearate as a lubricant, and crospovidone as a disintegrant (see ¶[0204]), wherein the drug composition comprises butylated hydroxytoluene as a stabilizer (see ¶[0208]), wherein the drug composition comprises an irritant to reduce the potential for abuse (see ¶[0245]), and wherein the irritant is citric acid (see ¶[0260]).  The reference does not expressly disclose a capsule fill in granular form, or hydroxypropylmethylcellulose and sodium carboxymethylcellulose present in an amount of from about 0.1 to about 50% wgt, or crospovidone at an amount of from about 0.5 to about 50% wgt, or gelling polymers, such as sodium carboxymethylcellulose, hydroxypropylmethylcellulose, and natural gums, including glucomannan and xanthan gum, present in an amount from about 0.1 to about 50%, or citric acid at loadings of from 10 – 60% wgt.  The teachings of Vachon ‘716 and Gaik ‘615 remedy these deficiencies.
see Abstract), wherein the abusable drug is oxycodone (see ¶[0014]), wherein formulations comprise one or more materials that are both hydrophilic and hydrophobic, and function as viscosity enhancing agents, such as a mixture of hydroxypropyl methylcellulose and hydroxypropylcellulose, or polyvinylpyrrolidone, or xanthan gum (see ¶[0015]), wherein the formulations may contain alkalinizing agents such as talc, in the form of pellets, beads, granules, or powders (see ¶[0017]), wherein the formulations are immediate release, controlled release, or a combination thereof (see ¶[0019]), wherein the formulations may be administered in solid dosage forms such as tablets, capsules, or the like, and the formulations are prepared by uniformly and intimately admixing the abusable drug and abuse see ¶[0084]), such as talc (see ¶[005]), and wherein, in an exemplified embodiment, morphine/oxycodone dosage forms with abuse deterrent pellets were produced from a dry blend of excipients, multiparticulate hydrophilic polymer abuse deterrent pellets, and multiparticulate pellets containing morphine sulfate and oxycodone hydrochloride (see Ex. 13, ¶[0186]).
Gaik ‘615 discloses extended release, abuse deterrent dosage forms (see Abstract), wherein the dosage forms comprise crush-resistant controlled-release particles (see ¶[0009]), wherein the particles comprise at least one plastic/elastic polymer (see ¶[0013]), wherein the plastic/elastic polymer may be synthetic, semi-synthetic, or natural, with a weight average molecular weight distribution in the range of from about 20,000 to more than 7,000,000 (see ¶[0014]), such as polyethylene oxide (see ¶[0018]), or a cellulose derivative such as cellulose ethers, including hydroxypropylmethylcellulose, carboxymethylcellulose, and derivatives thereof (see ¶[0019]), or natural gums (see ¶[0021]), wherein the amount of plastic/elastic polymer present in the particles range from about 30% to about 90% by weight (see ¶[0022]), wherein the particles further comprise pharmaceutically acceptable excipients, such as fillers, disintegrants, binders and lubricants (see ¶[0054]), wherein the binders comprise hydroxypropylmethylcellulose and sodium carboxymethylcellulose, and the like, present in an amount of from about 0.1 to about 50% wgt (see ¶[0056]), wherein the fillers can also comprise hydroxypropylmethylcellulose, sodium carboxymethylcellulose, and talc, at from about 0.1 to about 50% wgt (see ¶[0058]), wherein the disintegrants comprise crospovidone at an amount of from about 0.5 to about 50% wgt (see see ¶[0062]), wherein the particles comprise an active pharmaceutical ingredient, such as oxycodone (see ¶[0033]; see also Ex. 1, Table 1), wherein the dosage form may further comprise one or more aversive agents to deter abuse of the dosage form, such as an  irritant affecting the mucous membranes of the nose, present in an amount of about 10 to about 15% wgt (see ¶[0066]), and wherein the particle compositions comprise one or more gelling polymers, such as sodium carboxymethylcellulose, hydroxypropylmethylcellulose, and natural gums, such as glucomannan and xanthan gum, present in an amount from about 0.1 to about 50% (see ¶[0072]).
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare abuse-resistant capsule dosage forms comprising an outer shell and a drug composition with one or more active drug substances, the drug composition formulated to resist abuse such as by incorporating a gelling agent that can render the pharmaceutical composition unfit for injection, wherein the outer shell has a maximum wall thickness of 1.0 mm, or a minimum thickness of at least 0.3 mm, wherein the matrix includes an active drug substance that provides a beneficial result, such as oxycodone, included at a concentration of from 10 to 55% wgt, wherein the drug composition comprises one or more polymers  at a total concentration of polymers in the range of from 5 to 95% wgt, wherein the polymers include polyethylene oxides, with a molecular weight of from 1,000,000 to 4,000,000 Da, wherein the drug composition also comprises natural polymers such as glucomannan, wherein the gelling agents comprise xanthan gum, glucomannan, hydroxypropyl methylcellulose, and sodium carboxymethylcellulose, wherein the compositions comprise one or more conventional capsule excipients, such as 
With respect to claims 5, 7, 9, and 16, which claims recite limitations directed to quantitative ranges for components of the capsule fill, the Examiner notes that the cited reference does not disclose content ranges that are exactly congruent with the claimed ranges.  However, it is the Examiner’s position that the references discloses a range of loadings of these components that significantly overlap with the claimed loadings and, as such, would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Further with respect to claim 1, which claim recites a limitation directed to the capsule shell wall having a thickness of “less than about 0.4 mm,” the Examiner notes that the reference disclose capsule a maximum shell wall thickness of 1.0 mm (see ¶[0034]).  The Examiner interprets this teaching to be grammatically and logically equivalent to a wall thickness of less than 1.0 mm.  Consequently, it is the Examiner’s position that the teachings of the cited reference read on the “about 0.4 mm” limitation, in that 0.4 mm is less than 1.0 mm, rendering the claim obvious.
With respect to claim 12 and 14, which claims recite limitations directed to functional characteristics of the claimed dosage forms, such as release profile of active (claim 12), and the See In re Best, 562 F.2d 1252, 195 U.S.P.O. 430 (CCPA 197), and Ex parte Gray, 10 USPO 2d 1922 1923 (PTO Bd. Pat. App. & Int.).
With respect to claim 15, which claim recites a number of limitations directed to the components of the dosage form of the invention, the Examiner notes that the component characterized as the “at least one polyalkylene oxide” is presented grammatically as three alternative forms:  “a first polyalkylene oxide having an average molecular weight of about 100,000;” a second polyalkylene oxide having an average molecular weight of about 4,000,000;” or “a combination thereof.”  The Examiner further notes that Applicants have elected the species of a polyethylene oxide having an average molecular weight of about 4,000,000 from the genus identified as at least one polyalkylene oxide (see above).  In light of this, the Examiner is interpreting claim 15 as being directed to a polyethylene oxide having an average molecular weight of about 4,000,000, to which the art of record is being applied (see Tygesen ‘130 at ¶[0143]).
see above), and not to a combination of either component, as recited in claim 18, the Examiner is interpreting claim 18 to be directed to the combination of magnesium stearate and butylated hydroxytoluene, consistent with claim 17, to which the art of record is being applied (see Tygesen ‘130 at ¶¶[0204], [0208]).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 18 would have been obvious within the meaning of 35 USC § 103.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619